Citation Nr: 0928924	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with generalized anxiety disorder, currently evaluated as 50 
percent disabling, to include the issue of a rating in excess 
of 10 percent prior to September 2, 2008.  

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for an eye disability, claimed as secondary to 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1984 and from July 1988 to April 1994.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran in his February 2003 notice of disagreement 
limited the issues on appeal to increased ratings for 
depression, hypertension, and pes planus and the denial of 
his request to reopen his claim for service connection for an 
eye disorder.  

The Board of Veterans' Appeals (Board) in January 2005 
remanded the Veteran's claims to obtain records and to afford 
the Veteran a VA examination.  The claims were returned to 
the Board and a decision was issued denying his claims for 
increased ratings for hypertension and bilateral pes planus 
in May 2008.  The issues of an increased rating for major 
depression and whether new and material evidence had been 
submitted were remanded to obtain additional records and to 
provide the Veteran with a VA psychiatric evaluation.  The 
development ordered related to the request to reopen the 
claim for service connection for a eye disorder has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  For 
reasons which will be explained in the remand below the 
development relevant to the claim for an increased rating for 
depression has not been accomplished.  

The Veteran was afforded a VA psychiatric evaluation in 
September 2008.  Based on the report of that evaluation, VA 
Appeals Management Center in April 2009 granted an increased 
rating to 50 percent for major depression with generalized 
anxiety disorder, from September 2, 2008.  For that reason 
the issue has been redrafted to reflect that rating decision.  

The issue of an increased rating for major depression with 
generalized anxiety disorder is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in a 
July 1994 rating decision.  The Veteran was notified in 
August 1994 that his claim had been denied.  The Veteran did 
not appeal the July 1994 rating decision.  

2.  The Veteran submitted his request to reopen his claim for 
service connection for an eye disorder in December 2001.  

3.  The evidence submitted since August 1994 does not relate 
to an unestablished fact and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an eye disorder


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for an eye disorder is final.  38 C.F.R. § 3.104,20.1103 
(1994).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for an eye disorder.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.156 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  VA's duty to notify was satisfied by way of 
June 2008 correspondence as directed by the Board's May 2008 
Remand.  The matter was then re-adjudicated in April 2009.  

All records identified by the Veteran have been obtained with 
respect to the claim to reopen.  He was not examined in 
connection with this claim since it was not reopened.  

New and Material Evidence.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
review of the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2008).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  




Eye Disorder

The Veteran filed his original claim for service connection 
for an eye disorder in May 1994.  The evidence of record 
included: Service treatment records which did not include any 
notations of an eye injury or complaints of eye symptoms.   
Diagnosis of refractive error was noted at service entrance 
in November 1981 and in subsequent examination reports.  The 
Physical Evaluation Board Report of January 1994 did not 
include any diagnoses of an eye disorder.  A June 1994 VA eye 
examination found the eyes to be normal with no evidence even 
of refractive error.  

The RO denied the claim for service connection for an eye 
disorder in a July 1994 rating decision.  The claim was 
denied on the basis that service treatment records were 
negative for any complaint, treatment, findings or diagnosis 
of any chronic disability or disease of the eyes.  VA report 
of examination of the eyes was normal.  The Veteran was 
informed by the RO in an August 1994 letter that his claim 
for service connection for an eye disorder had been denied.  
The Veteran did not submit a notice of disagreement with that 
rating decision.  The August 1994 rating decision is final.  
38 C.F.R. § 3.104, 20.1103 (1994).  

In December 2001, the Veteran requested that his claim be 
reopened for service connection for an eye disorder.  He 
asserted that his service-connected hypertension had caused 
him to develop an eye disorder.  

The evidence obtained since the August 1994 rating decision 
includes records from the Baptist Medical Center-Princeton 
for treatment of a psychiatric disorder, a report of VA 
examination for a psychiatric disorder conducted in January 
2002, records from the University of Alabama Medical Center 
dating from 1996 to 2003 for treatment of a psychiatric 
disorder, and a December 2005 VA examination report for 
hypertension which noted the Veteran did not demonstrate any 
end-organ disease, specifically regarding the heart function, 
renal function and on eye examination.  Also added to the 
record were VA outpatient treatment records and examination 
reports for other disorders dated from 2002 to 2008.  

The bulk of the records obtained since August 1994 are not 
relevant to the issue and relate to treatment for other 
disorders.  The only record relevant to the issue is the 
December 2005 VA examination report which found no eye 
disorder secondary to the Veteran's hypertension.  

While these records are "new" they do not provide evidence 
that relates to any unestablished fact.  Indeed, they do not 
even include any evidence of a current diagnosis of an eye 
disorder.  Consequently, the evidence submitted does not 
raise a reasonable possibility of substantiating the claim.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for an eye disorder is not 
reopened.  

REMAND

In its 2008 Remand, the Board sought to obtain, among other 
things, the records of the Veteran's private treatment dated 
since 2003, for his psychiatric disability.  For reasons 
unclear, the Veteran did not provide the necessary release to 
VA to obtain those records, but the VA treatment records that 
were obtained showed him as continuing to receive his care 
from Ray Thweat, MD.  (Indeed, Dr. Thweat has apparently been 
treating the Veteran since the early 1990's.)  Given the 
obvious relevance of these records to this appeal, another 
attempt to obtain them should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran provide copies of 
the records of his psychiatric treatment, 
or the authorization to obtain copies of 
the records of this treatment for the 
period from 2003 to the present from Ray 
Thweatt, M.D. of the University of 
Alabama, Birmingham, Alabama.   

2.  Thereafter, the claim should be 
adjudicated, and if the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


